92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patty SWENSON, Appellant,v.Shirley S. CHATER, Commissioner of Social Security, Appellee.
No. 95-3944.
United States Court of Appeals, Eighth Circuit.
July 26, 1996

PER CURIAM.


1
Appeal from the United States District Court for the District of North Dakota.


2
D.N.D.


3
AFFIRMED.


4
Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


5
Patty Swenson appeals from the final order entered in the district court1 affirming the decision to deny her application for Social Security disability benefits and supplemental security income (SSI).  We affirm.


6
Swenson was born in 1960, and worked as a trained medical aid, a nurse's aid, and a cook/dishwasher, among other things.  In September 1992, Swenson applied for benefits alleging disability due to severe pain in her right leg.  Swenson's application was denied initially and upon reconsideration.  At a December 1993 hearing before an Administrative Law Judge (ALJ), Swenson, her husband, and a vocational expert testified.


7
The ALJ found Swenson was not disabled.  The ALJ discounted Swenson's subjective complaints to the extent she alleged total disability, and concluded that Swenson's limitations did not prevent her from performing past relevant work.  The Appeals Council considered additional medical records submitted by Swenson, including a report stating a psychologist's opinion that Swenson's pain was genuine, but denied review.  The district court affirmed the denial of benefits, and Swenson appeals.


8
Having reviewed the record, including the new evidence submitted to the Appeals Council, we conclude that substantial evidence on the record as a whole supports the ALJ's evaluation of Swenson's subjective complaints of pain under the standards set forth in  Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984), as well as the ALJ's decision that Swenson could perform her past relevant work.   See Baumgarten v. Chater, 75 F.3d 366, 368 (8th Cir.1996) (standard of review).


9
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota, adopting the report and recommendation of the Honorable Karen K. Klein, United States Magistrate Judge for the District of North Dakota